EXHIBIT 10(i)
WESTAMERICA BANCORPORATION AND
SUBSIDIARIES
DEFERRED COMPENSATION PLAN
(As Restated Effective January 1, 2005)
1. PURPOSE
     The purpose of this Plan is to allow selected executives and directors of
Westamerica Bancorporation and Subsidiaries (hereinafter collectively referred
to as the “Company”) to defer receipt of a portion of their compensation
(“Compensation”) under the terms and conditions set forth herein. The provisions
of this document are effective as of January 1, 2005.
2. ELIGIBILITY
     Persons eligible to participate in this Plan are any key employees or
directors of the Company who have been designated as eligible to participate by
the Chief Executive Officer of the Company.
3. ELECTION TO DEFER SALARY
     a. Participants in the Plan (“Participants”) may elect to defer a portion
of their compensation (up to a maximum of 100%) by executing a deferral
agreement (“Deferred Compensation Agreement”) in the form attached as Exhibit A
and delivering such agreement to the person designated by the Chief Executive
Officer of the Company to administer the Plan (the “Plan Administrator”).
     b. Compensation deferral elections for salary shall not be permitted unless
an executed Deferred Compensation Agreement is delivered to the Plan
Administrator no later than December 31 of the calendar year preceding the
calendar year in which the Compensation subject to such deferral election is to
be earned. In the case of any performance-based compensation based on services
performed over a period of at least 12 months, such election may be made no
later than six months before the end of such period.

1



--------------------------------------------------------------------------------



 



     c. Compensation deferral elections shall be in effect from the commencement
date specified in the Deferred Compensation Agreement (which shall in no event
be earlier than the date of such agreement) until the end of the period
specified in the Deferred Compensation Agreement. A Participant may, with the
consent of the Plan Administrator, make a new election to defer Compensation for
a subsequent calendar year by delivering a new Deferred Compensation Agreement
to the Plan Administrator before the start of such calendar year. Deferral
elections shall be irrevocable in all respects, except that if a Participant
executes and delivers a new Deferred Compensation Agreement to the Plan
Administrator before the last date by which such deferral elections must be made
under subparagraph 3 (b), above, the latest such Deferred Compensation Agreement
shall apply and any prior Deferred Compensation Agreement, to the extent
inconsistent with such latest agreement, shall be without effect. In addition,
deferral elections may be cancelled upon a showing of a financial hardship
constituting an “unforeseeable emergency” as defined in subparagraph 4(b),
below.
     d. Compensation deferred under this Plan shall be credited in the name of
the Participant to an account (“Deferral Account”) established for that purpose
on the Company’s books. Compensation deferrals credited to such Deferral Account
shall also be deemed credited with an amount equivalent to interest at the rate
during the period of deferral as specified by the Chief Executive Officer and
included in the Deferred Compensation Agreement. Participants shall be fully
vested in the amounts credited to their Deferral Accounts at all times.
4. PAYMENT OF DEFERRAL ACCOUNTS
     a. Each Participant shall specify in his or her Deferred Compensation
Agreement the date when the amounts credited to his or her Deferral Account are
to be distributed and the form of payment. Effective for amounts deferred on or
after January 1, 2005, the Participant shall so specify annually with respect to
the amount deferred under that year’s Deferred Compensation Agreement, and the
date and form so specified shall be irrevocable; provided, however, that a
Participant may also elect to defer commencement of distribution payment by an
election in writing, but only if (i) the election is made not less than
12 months

2



--------------------------------------------------------------------------------



 



before the date the payment is scheduled to be paid, (ii) the election does not
take effect until 12 months after the date on which the election is made, and
(iii) the payment with respect to which such election is made is deferred for a
period of not less than five years from the date such payment would otherwise
have been paid. A Participant may choose among the following distribution dates
and forms:

  (i)   January 15 of the year following the date the Participant terminates
employment with the Company, in the form of:

  (x)   lump sum payment     (y)   annual payments over 5 years; or     (z)  
annual payments over 10 years ;

or

  (ii)   a specific date at least five years after the date the deferral
election is made, in the form of annual payments over 4 years.

If a Participant dies prior to distribution of his or her Deferral Account,
amounts credited to that account shall be paid to the Participant’s beneficiary
designated for purposes of the Company’s Group Term Life Insurance Plan.
Notwithstanding the foregoing, if at termination of employment the Participant
is considered a Specified Employee within the meaning of Section 409A of the
Internal Revenue Code of 1986 as amended (the “Code”), benefit distributions
that are to be made upon termination of employment may not commence earlier than
six (6) months after the date of such termination of employment, and any
benefits which would otherwise be paid to the Participant within the first six
months following the termination of employment shall be accumulated and paid to
the Participant in a lump sum six months and one day following the termination
of employment.
     b. A Participant may withdraw amounts credited to his or her Deferral
Account prior to the time when such amounts otherwise would be payable under
subparagraph 4(a), above, only on account of an unforeseeable emergency, and
only if the distribution is necessary in light of immediate and heavy financial
needs of the Participant. For purposes of this subparagraph and subparagraph
3(b), above, an “unforeseeable emergency” means a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary or the

3



--------------------------------------------------------------------------------



 



Participant’s dependent (as defined in section 152 of the Code, without regard
to sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code), the loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable emergency circumstances arising as a result of events beyond the
control of the Participant which in each case satisfies the requirements of
Section 409A(a)(2)(vi) of the Code.
     The amount of any hardship distribution shall not exceed the amount
required to meet the need and any tax liability created by such distribution,
and not reasonably available from other resources. The Participant shall submit
a written request to the Plan Administrator which shall certify as to the
financial need and the availability of funds from other resources. The Plan
Administrator shall have sole discretion to determine whether to make a hardship
distribution from a Participant’s Deferral Account and to determine the amount
of such distribution, if any. The Plan Administrator’s decision shall be final
and binding on all interested parties.
5. PLAN ADMINISTRATION
     a. This Plan shall be administered by the Plan Administrator.
     b. This Plan may be amended in any way or may be terminated, in whole or in
part, at any time, in the discretion of the Chief Executive Officer of the
Company. No amendment or termination of the Plan shall adversely affect the
amount in any Deferral Account prior to or as of the effective date of such
amendment or termination.
6. PARTICIPANT AS UNSECURED CREDITOR
     The amounts credited to the Participant’s Deferral Account are not held by
the Company in a trust or escrow account and are not funded or secured by any
specific assets. Neither the Participant nor his or her estate shall have any
rights against the Company with respect to any portion of the Deferral Account
except as a general unsecured creditor of the Company. The amounts credited to a
Participant’s Deferral Account shall be subject to the claims of the Company’s
general creditors. No Participant has an interest in his or her Deferral Account
until the Participant actually receives payment of such account.

4



--------------------------------------------------------------------------------



 



7. NON-ALIENATION OF BENEFITS
     No benefit under this Plan may be sold, assigned, transferred, conveyed,
hypothecated, encumbered, anticipated, or otherwise disposed of, and any attempt
to do so shall be void. No such benefit shall, prior to receipt thereof by a
Participant, be in any manner subject to the debts, contracts, liabilities,
engagements, or torts of such Participant.
8. LIMITATION OF RIGHTS
     Nothing in this Plan shall be construed to limit in any way the right of
the Company to terminate a Participant’s employment at any time; nor shall it be
evidence of any agreement or understanding, express or implied, that the Company
(i) will employ a Participant in any particular position, (ii) will ensure
participation in any incentive programs, or (iii) will grant any awards from
such programs.
9. APPLICABLE LAW
     This Plan shall be construed and its provisions enforced and administered
in accordance with the law of the State of California except as may otherwise be
provided in the Employee Retirement Income Security Act of 1974. The provisions
of this Plan are intended and shall be interpreted and administered so as to not
result in the imposition of additional tax or interest under Section 409A of the
Internal Revenue Code where applicable.

                          WESTAMERICA BANCORPORATION    
 
               
Date: December 31, 2008
      By:   /s/ David L. Payne    
 
               
 
          David L. Payne    
 
               
 
          Chairman, President & CEO    

5